Matter of Dennis B. v Edwanai B. (2017 NY Slip Op 08366)





Matter of Dennis B. v Edwanai B.


2017 NY Slip Op 08366


Decided on November 29, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
LEONARD B. AUSTIN
JOSEPH J. MALTESE
ANGELA G. IANNACCI, JJ.


2016-11345
 (Docket No. F-10150-11)

[*1]In the Matter of Dennis B. (Anonymous), appellant,
vEdwanai B. (Anonymous), respondent.


Heath J. Goldstein, Jamaica, NY, for appellant.
Karen P. Simmons, Brooklyn, NY (Rachel J. Stanton and Janet Neustaetter of counsel), attorney for the child.

DECISION & ORDER
Appeal by the father from an order of the Family Court, Kings County (Maria Arias, J.), dated August 18, 2016. The order, after a hearing, in effect, dismissed the father's petition to vacate his acknowledgment of paternity of the subject child.
ORDERED that the order is affirmed, without costs or disbursements.
On June 20, 2009, 10 days after the birth of the subject child, the father signed an acknowledgment of paternity (hereinafter AOP). More than two years later, after the parties separated and agreed that the mother should have custody of the child, and a Support Magistrate directed that the father pay child support, the father filed a petition to vacate the AOP. By order dated August 18, 2016, the Family Court, in effect, dismissed the petition. The father appeals.
A party seeking to challenge an acknowledgment of paternity more than 60 days after its execution must prove that it was signed by reason of fraud, duress, or material mistake of fact (see  Family Ct Act § 516-a[b][iv]). Under the circumstances of this case, the Family Court's determination that the father failed to prove that the AOP was signed by reason of fraud, duress, or material mistake of fact is supported by the record. Further, contrary to the father's contention, the AOP form was valid.
In light of our determination, we need not reach the father's remaining contention.
LEVENTHAL, J.P., AUSTIN, MALTESE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court